Citation Nr: 1103775	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  07-18 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for left knee patellofemoral 
syndrome with arthritis, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from January 1979 to July 1998. 

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans' Appeals (Board) from a January 2007 rating 
decision that denied an evaluation in excess of 20 percent for 
left knee disability.

Following review of the record, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the appellant if further action is required.


REMAND

The appellant asserts that the symptoms associated with his 
service-connected left knee disability are more severely 
disabling than reflected by the currently assigned disability 
rating and warrant a higher evaluation. 

Review of the record discloses that the Veteran was most recently 
evaluated for VA compensation and pension purposes for the left 
knee in October 2006 following surgery in July 2006.  Since that 
the time, he maintains that the knee has collapsed, causing him 
to fall.  The appellant underwent additional left knee surgery in 
July 2007 for an articular cartilage disorder and patellar tendon 
tear repair.  In view of the above, the Board finds that the 
Veteran is long overdue for a VA examination and that one is 
warranted to ascertain the status of the service-connected left 
knee.  VA is required to schedule an examination whenever 
evidence indicates that there may have been a material change in 
disability or that the current rating may be incorrect. 38 C.F.R. 
§ 3.327(a) (2010).  As well, the U.S. Court of Appeals for 
Veterans Claims (Court) has held that when a veteran claims that 
a disability is worse than when originally rated (or last 
examined by VA), and the available evidence is too old to 
adequately evaluate the current state of the condition, VA must 
provide a new examination. See Olsen v. Principi, 3 Vet. App. 
480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992). See also Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (where the Court determined the Board should have ordered 
a contemporaneous examination of the veteran because a 23-month 
old examination was too remote in time to adequately support the 
decision in an appeal for an increased rating); see also Allday 
v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not 
adequately reveal current state of claimant's disability, 
fulfillment of statutory duty to assist requires a 
contemporaneous medical examination, particularly if there is no 
additional medical evidence that adequately addresses the level 
of impairment of the disability since the previous examination). 
See also VAOPGCPREC 11-95 and Green v. Derwinski, 1 Vet. App. 121 
(1991).

Additionally, the appellant appears to receive follow-up and 
treatment for left knee symptomatology from private providers.  
The record contains no clinical data in this regard since surgery 
in July 2007.  The Veteran should therefore be requested to 
provide authorization for VA to request more updated clinical 
records.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran by letter and 
request that he provide authorization 
identifying the names and addresses of all 
providers, to include any within the VA 
system, who have treated him for left knee 
disability since surgery in July 2007.  
After securing the necessary releases, the 
RO should request this information and 
associate it with the claims folder.

2.  Schedule for a VA orthopedic 
examination to determine the status of 
service-connected left knee disability.  
The claims folder should be made available 
to the examiner.  All appropriate tests 
and studies, including X-rays, should be 
conducted and clinical findings should be 
reported in detail.  The examiner should 
provide range of motion for the left knee 
and specifically state whether there is 
any additional limitation of function due 
to or caused by fatigue, pain, weakness, 
lack of endurance or incoordination.  If 
instability is identified, overall knee 
disability should be characterized as 
slight, moderate or severe.

3.  After taking any further development 
deemed appropriate, the RO should re-
adjudicate the issue on appeal.  If the 
benefit is not granted, the appellant and 
his representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§  5109B, 7112 (West Supp. 2010).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


